Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 11/9/2021 (hereinafter Remarks), are acknowledged, and have been fully considered. 
The filed terminal disclaimer is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1, 4, 5 and 7-9 renumbered 1-6 are allowed.

Reason for Allowance
The present invention is directed to a system for testing Ethernet paths or links without adversely impacting non-test traffic.
Each independent claim identifies the uniquely distinct features, particularly:
a scheduler to determine when a test packet is to be created; and 
a packet creator to create the test packet to be transmitted on said path;
wherein said scheduler uses an amount of credits to determine when the test packet is to be created; and 


The closest prior art:
Old et al. (US 2004/0208129, hereinafter Old) discloses a method for testing network communication (Fig 1-5).
Hellenthal (US 2007/0121504, hereinafter Hellenthal) disclose a flow scheduling method based on available credit (Fig 1-13).
Hua (US 20080225733 A1) discloses methods and Arrangements to Detect A Failure In a communication Network.
All the prior art disclose conventional system for testing Ethernet paths or links, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Doug MacLean on 11/18/2021.

	The claims have been amended as follow:
	In Claim 4, deleted “The system of Claim 2”, and added -- The system of Claim 1--.
In Claim 7, deleted “The method of Claim 6”, and added -- The method of Claim 5--.
In Claim 8, deleted “The method of Claim 6”, and added -- The method of Claim 5--.
In Claim 9, deleted “The method of Claim 6”, and added -- The method of Claim 5--.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473